Title: Thomas Jefferson to John Adams, 22 August 1813
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir Monticello Aug. 22. 13.
            Since my letter of June 27. I am in your debt for many; all of which I have read with infinite delight. they open a wide field for reflection; and offer subjects enough to occupy the mind and the pen indefinitely. I must follow the good example you have set; and when I have not time to take up every subject, take up a single one.Your approbation of my outline to Dr Priestly is a great gratification to me; and I very much suspect that if thinking men would have the courage to think
			 for themselves, and to speak what they think, it would be found they do not
			 differ in religious opinions, as much as is supposed. I remember to have heard Dr Priestly say that if all England would candidly examine themselves, & confess, they would find that Unitarianism was really the religion of all:
			 and
			 I observe a bill is now depending in parliament for the relief of
			 Anti-Trinitarians. it is too late in the day for men of sincerity to pretend they belief believe in the Platonic mysticisms that three are one, & one is three; & yet the one is not three, and the three are not one: to divide mankind by a single letter into ὁμοουςιans, and ὁμοιουςιans. but this constitutes the craft, the power and the profit of the priests. sweep away their gossamer fabrics of factitious religion, and they would catch no more flies.
			 we should all then, like
			 the quakers, live without an order of priests, moralise for ourselves, follow the oracle of conscience, and say nothing about what no man can understand, nor therefore believe; for I suppose
			 belief
			 to be the assent of the mind to an intelligible proposition.
            It is with great pleasure I can inform you that Priestly finished the comparative view of the doctrines of the Philosophers of antiquity, and of Jesus, before his death; and that it was printed soon after. and, with still
			 greater pleasure, that I can have a copy of his work forwarded from Philadelphia, by a correspondent there, and presented for your acceptance, by the same mail which carries you this, or very soon after.the
			 branch of the work which the title announces is executed with learning and
			 candor, as was every thing Priestley wrote: but perhaps a little hastily; for he felt himself pressed by the hand of death.
			 the Abbé Batteux had in fact laid the foundation of this part, in his Causes premieres; with which he has given us
			 the
			 originals of Ocellus, and Timaeus, who first committed the doctrines of Pythagoras to writing; and
			 Enfield, to whom the Doctor refers, had done it more copiously. but he has omitted the important branch, which in your letter of Aug. 9. you say you have never seen executed, a comparison of the morality of the old testament and with that of the new. and yet no two things were ever more unlike. I ought not to have asked him to give it. he dared not. he would have been eaten alive by his intolerant brethren, the Cannibal
			 priests. and yet this was really the most interesting branch of the work.
            Very soon after my letter to Doctr Priestley, the
			 subject being still in my mind, I had leisure, during an abstraction from business, for a day or two while on the road, to think a little more on it, and to sketch more fully than I had done to him, a Syllabus of the matter which I thought should enter into the work. I wrote it to Dr Rush; and there ended all my labor on the subject; himself & Dr Priestley being the only depositories of my secret.
			 the fate of my letter to Priestley, after his death, was a warning to me on that of Dr Rush; and at my request his family was so kind as to quiet me by returning my original letter & Syllabus. by
			 this you will be sensible how much interest I take in keeping myself clear of
			 religious disputes before the public; and especially of seeing my Syllabus disembowelled by the Aruspices of the modern Paganism. yet I inclose it to you with entire confidence, free to be
			 perused by yourself and mrs Adams, but by no one else; and to be returned to me.
            You are right in supposing, in one of yours, that I had not read much of Priestley’s Predestination, his No-soul system, or
			 his controversy with Horsley. but
			 I have read his Corruptions of Christianity, &
			 Early opinions of Jesus, over and over again; and I rest on them, and
			 on Middleton’s writings, especially his letters from Rome, and to Waterland, as the basis of my own faith. these writings
			 have never been answered, nor can be answered, by quoting historical proofs,
			 as they have done. for these facts therefore I cling to their
			 learning, so much superior to my own.
            I now fly off in a tangent to another subject. Marshal, in the 1st vol. of his history, c. 3. pa. 180. ascribes the petition of to the king of 1774. (1. Journ. Congr. 67.) to the pen of Richard Henry Lee. I think myself certain it was not written by him, as well from what I recollect to have heard, as from the internal evidence of style: his was loose, vague, frothy,
			 rhetorical.
			 he was a
			 poorer writer than his brother Arthur; and Arthur’s standing may be seen in his Monitor’s letters, to ensure the sale of which they took the precaution of tak tacking to them a new edition of the Farmer’s letters;
			 like Mezentius who ‘mortua jungebat corpora vivis.’ you were of the committee, and can tell me who wrote this petition: and who wrote the Address to the inhabitants of the colonies ib. 45.of the papers of July 1775. I recollect well
			 that mr Dickinson drew the petition to the king, ib. 149.
			 I think Robt R. Livingston drew the address to the Inhabitants of Great Britain. ib. 152. am I right in this? and who drew the Address to the people of Ireland, ib. 180.? on these questions, I ask of your memory to help mine. ever and affectionately your’s
            Th:
                Jefferson
          
          
            P.S. Miss Lomax, daughter of one of our friends of 1776. lately dead, now here on a visit, asks permission to consign to you a memorial of the family respect for you: not done with the pencil, the burine or the chissel, but with the only instrument habitual to her, the humble scissars. you will find it inclosed.
          
        